
	
		II
		112th CONGRESS
		1st Session
		S. 281
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mrs. Hutchison (for
			 herself, Mr. Coburn,
			 Mr. Crapo, Mr.
			 Ensign, Mr. Inhofe,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kyl, Mr.
			 Moran, Mr. Risch,
			 Mr. Roberts, Mr. Wicker, Mr.
			 Barrasso, Mr. Coats,
			 Mr. Blunt, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To delay the implementation of the health reform law in
		  the United States until there is final resolution in pending lawsuits.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Save Our States
			 Act.
		2.Effective date of
			 PPACA
			(a)In
			 generalNotwithstanding any
			 other provision of law, the provisions of the Patient Protection and Affordable
			 Care Act (Public Law 111–148) and the Health Care and Education Reconciliation
			 Act of 2010 (Public Law 111–152), including the amendments made by such Acts,
			 that are not in effect on the date of enactment of this Act shall not be in
			 effect until the date on which final judgment is entered in all cases
			 challenging the constitutionality of the requirement to maintain minimum
			 essential coverage under section 5000A of the Internal Revenue Code of 1986
			 that are pending before a Federal court on the date of enactment of this
			 Act.
			(b)Promulgation of
			 regulationsNotwithstanding any other provision of law, the
			 Federal Government shall not promulgate regulations under the Patient
			 Protection and Affordable Care Act (Public Law 111–148) or the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), including the
			 amendments made by such Acts, or otherwise prepare to implement such Acts (or
			 amendments made by such Acts), until the date on which final judgment is
			 entered in all cases challenging the constitutionality of the requirement to
			 maintain minimum essential coverage under section 5000A of the Internal Revenue
			 Code of 1986 that are pending before a Federal court on the date of enactment
			 of this Act.
			
